Citation Nr: 0825443	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-34 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 2, 
2005 for the grant of service connection for scars of the 
left knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residual scars of breast reduction surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 2001 to April 
2002.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which, in pertinent part, 
granted entitlement to service connection for residual scars 
of the left knee with an initial rating of 10 percent, 
effective December 7, 2005.  The RO also reopened the 
veteran's claim for entitlement to service connection for 
residual scars of a breast reduction surgery and then denied 
the claim.

In June 2008, the veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

The reopened claim for service connection for residual scars 
of breast reduction surgery is remanded to the RO via the 
Appeals Management Center.


FINDINGS OF FACT

1.  The veteran filed a claim for entitlement to service 
connection for residual scars of the left knee on June 10, 
2002, within a year following her separation from active duty 
service.

2.  The claim for service connection for residual scars of 
the left knee was not adjudicated in the October 2002 rating 
decision.

3.  Entitlement to service connection for residual scars of 
the left knee was granted in a January 2006 rating decision 
with an initial rating of 10 percent assigned, effective 
December 7, 2005, the date the veteran's claim for an 
increased rating for her left knee disability was received.  

4.  Service connection for residual scars of breast reduction 
surgery was denied in an unappealed October 2002 rating 
decision.  

5.  The veteran filed a claim to reopen in July 2004 and was 
denied in a February 2005 rating decision.  

6.  Within a year of the February 2005 denial, the veteran 
filed another claim to reopen in July 2005.  Her claim was 
reopened in a January 2006 rating decision and denied.

7.  The evidence received since the October 2002 rating 
decision is not cumulative pertains to a previously 
unestablished element of the claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 19, 2002, for 
the award of service connection for scars of the left knee 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for residual scars of breast 
reduction surgery.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decisions, 
further assistance is unnecessary to aid the veteran in 
substantiating the aspects of her claims decided in this 
decision.  

Earlier Effective Date

Factual Background

On June 10, 2002, the veteran filed an application for 
compensation and/or pension for multiple disabilities 
including left knee pain and scars.  The veteran included two 
separate notations for scars on her claim form, stating that 
one disability began on February 20, 2002, and the other 
began on April 9, 2002.  In a statement that accompanied her 
claim, the veteran reported that she had scars on her breasts 
and left knee.  

The veteran was granted service connection for status post 
repair meniscus tear of the left knee in an October 2002 
rating decision.  An initial rating of 10 percent was 
assigned, effective April 19, 2002, the date of her 
separation from active duty service.  The 10 percent initial 
evaluation was assigned for the removal of semilunar 
cartilage under Diagnostic Code 5258 (2002).  The rating 
decision also denied entitlement to service connection for 
scars and noted that the veteran's February 2002 statement 
indicated that she was seeking service connection for scars 
associated with her breast reduction surgery.  

In July 2005, the veteran filed a claim for an increased 
rating for the left knee disability.  She was provided a VA 
examination in December 2005.  The examiner noted the 
presence of surgical scars on the left knee with reported 
tenderness. 

Entitlement to service connection for residual scars of the 
left knee was granted in the January 2006 rating decision on 
appeal.  An initial rating of 10 percent was assigned, 
effective December 7, 2005, the date the veteran's claim for 
an increased rating was received.  

Analysis

The veteran contends that an earlier effective date for 
residual scars of the left knee is warranted as they were the 
result of her in-service left knee arthroscopy and have been 
present since that time.  

As applicable to this case, the scheduler criteria provide 
that the effective date of an award of disability 
compensation based on an original claim is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2007).  The effective 
date of an award of compensation based on direct service 
connection is the date following separation from service, if 
the claim is received within one year of that date.  
Otherwise, the effective date is the date VA receives the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2007).

The record establishes that the veteran submitted a claim for 
service connection for residual left knee scars in June 2002, 
within a year following her separation from service.  This 
claim has remained pending since that time.  

In her June 2002 application for compensation, the veteran 
clearly noted that she was claiming entitlement to service 
connection for two sets of scars, incurred separately in 
February 20, 2002, and April 9, 2002.  The Board notes that 
the October 2002 rating decision denied the veteran's claim 
for scars related to her breast reduction surgery conducted 
on April 2, 2002, but did not address the veteran's 
contentions regarding the scars that were incurred on 
February 20, 2002, the date of the veteran's left knee 
arthroscopy.  In addition, the veteran clearly reported 
having scars of both her left knee and breasts in her 
statement that accompanied her claim for service connection.  

The Board finds that the veteran's claim for entitlement to 
service connection for residual left knee scars was not 
adjudicated in the RO's October 2002 rating decision and has 
therefore remained pending.  In making this finding, the 
Board has considered whether the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) decision in 
Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006) is 
applicable to this case.  In Deshotel, the Federal Circuit 
held that if the record shows the existence of an 
unadjudicated claim, raised along with an adjudicated claim, 
and the RO's decision acts (favorably or unfavorably) on one 
of the claims, but fails to specifically address the other 
claim, the second claim is deemed denied, and the appeal 
period begins to run.  Deshotel v. Nicholson, 457 F. 3d 1258 
(Fed. Cir. 2006).  If a timely appeal is not filed, the only 
recourse is to file a CUE claim.  Id.; Andrews v. Nicholson, 
421 F. 3d 1278 (Fed. Cir. 2005). 

If Deshotel applies to the facts of this case, the Board will 
have to conclude that the veteran's claim for residual scars 
resulting from her left knee surgery was adjudicated along 
with her other claims in the October 2002 rating decision.  
However, in a recent decision in Ingram v. Nicholson, 21 Vet. 
App. 232 (2007), the Court qualified the Federal Circuit's 
finding in Deshotel by holding that an RO's rating decision 
constitutes an adjudication of a claim when the RO addresses 
the claim in a manner sufficient for the claimant to deduce 
the claim was adjudicated.  Id. at 247 (2007).  That is, a 
reasonably raised issue will remain pending until there is 
some recognition of the substance of the claim in a rating 
decision sufficient to inform the claimant that it was in 
fact adjudicated.  Id. at 243.  

The October 2002 rating decision contains no discussion of 
the veteran's claim for scars resulting from her in-service 
left knee surgery.  The RO found that the veteran's June 2002 
statement indicated that she was seeking entitlement to 
service connection for scars resulting from an elective 
breast reduction.  In addition, there is no mention of 
surgical scars in the RO's discussion pertaining to the grant 
of service connection for a left knee condition and the 
assigned initial rating.  The Board therefore concludes that 
the veteran's June 2002 claim for entitlement to service 
connection for residual scars of the left knee was not 
adjudicated in the October 2002 rating decision, and has 
remained pending.  

Finally, the Board notes that 38 C.F.R. § 3.400 (2007) states 
that the effective date for an award of compensation should 
be the later of the date of receipt of the claim or the date 
entitlement arose.  While the earliest medical evidence of 
the veteran's left knee scars is from her December 2005 VA 
examination report, the scars were described as surgical 
scars and were associated with her service-connected left 
knee condition that was performed during active duty service.  
Therefore, the Board cannot find that entitlement to this 
disability, i.e. the residual scars from an in-service 
procedure, did not arise until December 2005. 

Accordingly, the proper effective date for the grant of 
entitlement to service connection for residual scars of the 
left knee is April 19, 2002, as the veteran's June 2002 claim 
was received within one year of her separation from active 
duty service, and after entitlement to service connection for 
the disability arose. 

Claim to Reopen
Legal Criteria

Generally, a claim which has been denied in a final 
unappealed rating or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  An exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).


Analysis

The veteran was initially denied entitlement to service 
connection for residual scars from a breast reduction surgery 
in an October 2002 rating decision.  The RO determined that 
the veteran's in-service breast reduction surgery was 
elective and that there was no disability for which service 
connection could be granted.  

The evidence at that time consisted of the veteran's service 
treatment records, which show that no pertinent abnormality 
was noted on her examination for service entrance.  In 
November 2001, she reported a several year history of middle 
and upper back pain.  These symptoms had begun a year or so 
following puberty and corresponded with the development of 
very large breasts.  She reported that her breast size had 
always interfered with exercise and sports activities.  She 
wanted to discuss the possibility of breast reduction.  She 
requested a referral from her military doctor to a private 
physician, and underwent a breast reduction procedure in 
April 2002.  

The veteran attempted to reopen her claim in July 2004 and 
was denied in a February 2005 rating decision.  In support of 
her claim she submitted records of post-service treatment 
with her private physician who performed surgery to correct 
the scarring left by her in-service breast reduction.  In 
addition, she submitted a March 2002 letter from the private 
doctor who performed her breast reduction surgery addressed 
to her insurance company, inquiring about the available 
coverage and deductible for the procedure.  In denying her 
claim to reopen, the RO noted that the additional evidence 
was not material as it did not pertain to the reason her 
claim was denied, that is, it did not establish that her 
surgery was non-elective.

The veteran's current claim to reopen was submitted in July 
2005, within a year of her February 2005 denial and can be 
construed as a notice of disagreement with the February 
denial.  In the January 2006 rating decision on appeal, the 
RO reopened the veteran's claim for entitlement to service 
connection for residual scars and again denied the claim as 
the evidence showed the scars were incurred as the result of 
an elective procedure during service.  

Following the January 2006 denial of her claim, the veteran 
submitted additional records of treatment for her breast 
reduction scars with her current private physician.  In 
addition, she submitted an April 2006 statement noting that 
while her surgery was elective in that she had to approve it, 
it was necessary to treat her back pain and was paid for by 
the military.  

The RO's decision to deny service connection on the basis 
that the surgery was elective is not explicitly explained in 
the record.  It was apparently based on the provisions of 
38 C.F.R. § 3.306(b)(1).  That regulation provides that 
service connection will not be granted for surgery performed 
in service to ameliorate disease or other conditions incurred 
before enlistment, including surgical scars or poorly 
functioning or absent parts.

As an initial matter, the RO would have to have concluded 
that inasmuch as no abnormality of the breast was noted when 
the veteran entered service; the presumption of soundness is 
for application.  To rebut that presumption there must be 
clear and unmistakable evidence that the disability pre-
existed service and was not aggravated in service.  
38 U.S.C.A. § 1111 (West 2002).  The only evidence on this 
question is provided by the veteran.  She reported that her 
symptoms had existed long before she entered service and she 
reported no change in these symptoms during service.  She is 
competent to report these symptoms and their severity.  Barr 
v. Nicholson, 21 Vet App 303 (2007).

The record makes clear that the veteran's surgery was to 
ameliorate the effects of the over large breasts, which 
clearly and unmistakably pre-existed service.

The veteran's testimony and recent arguments have been to the 
effect that she had more than "the usual effects" of the 
surgery.  The evidence received since the final 2002 decision 
includes records showing complications from the surgery and 
several subsequent surgeries for revision of the breast 
reduction.

At the time of 2002 decision, there was nothing in the record 
to suggest that the veteran had more than "the usual 
effects" of the in-service surgery.  Accordingly, the Board 
finds that the subsequently received evidence is new and 
material.  The claim is reopened.


ORDER

Entitlement to an effective date of April 19, 2002, for the 
grant of service connection for scars of the left knee is 
granted.

New and material evidence having been received; the claim for 
entitlement to service connection for residual scars of 
breast reduction surgery is reopened.


REMAND

As just discussed, the claim for service connection for 
residual scars from breast reduction surgery turns on the 
question of whether the surgery resulted in more than the 
"usual effects" of such surgery.  A medical opinion is 
needed to answer this question. 

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to determine whether the in-
service breast reduction surgery resulted 
in more than the usual effects of such 
surgery.  The examiner should review the 
claims folder and note such review in the 
examination report.  The examiner should 
describe any effects of the in-service 
breast reduction that were beyond the 
ususal effects of such surgyer, and 
provide a rationale for any opinions.

2.  If the claim remains denied, a 
supplemental statement of the case should 
b issued before the case is returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


